USCA1 Opinion

	




          February 8, 1994      [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 93-1532                             IRMA VIOLETA DAVILA CORTES,                                Plaintiff, Appellant,                                          v.                          DR. ANTONIO RAMOS BARROSO, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Jaime Pieras, Jr., U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                 Breyer, Chief Judge,                                         ___________                            Coffin, Senior Circuit Judge,                                    ____________________                              and Boudin, Circuit Judge.                                          _____________                                 ____________________            A. Santiago Villalonga with whom Law Offices of Harvey B.  Nachman            ______________________           _________________________________        was on brief for appellant.            Angel R. De Corral-Julia  with whom Ruy V. Diaz-Diaz, De Corral  &            ________________________            ________________  ____________        De Mier and Jose M. Ramos-Barroso were on brief for appellees.        _______     _____________________                                 ____________________                                 ____________________                 Per  Curiam.    Irma  Violeta  Davila  Cortes  sued  her                 ___________            gynecologist,  Dr.   Antonio  Ramos   Barroso,  for   medical            malpractice,  alleging that  she was  injured  by Dr.  Ramos             negligence in performing a hysterectomy upon her on March 21,            1989.  The case was tried to a jury in January  1993, and the            jury returned  a verdict for  the defendant.  On  February 2,            1993, Davila moved for a new trial on the ground that  one of            the jurors, Ana  Teresa Gonzalez, had improperly  concealed a            business relationship with the defendant.                 Davila's  claim is that  Gonzalez incorrectly answered a            question by the trial judge  at voir dire, thereby precluding                                            _________            plaintiff  from exercising her peremptory challenges in light            of all  the relevant  facts.   Specifically, the  trial judge            asked all of the prospective  jurors whether any of them were            "personally acquainted with this defendant, related to him by            blood or marriage,  or [if any juror] or any  member of [her]            immediate family [had] any  connection of any kind with  this            defendant."   All  the  jurors  responded  in  the  negative.                 Individual  questioning of  the jurors selected  for the            trial  panel  revealed  that  Gonzalez  was  employed  as  an            assistant manager in the credit department of Medics Hospital            Supply, a  business engaged  in selling  medical supplies  to            doctors,  patients,  and hospitals.    Although  Gonzalez has            never indicated that she had any direct relationship with the            defendant  Ramos, Davila learned  after trial that  Ramos had                                         -2-                                         -2-            been a client of either Medics or one of its sister companies            for at least ten years.1   On this basis Davila sought a  new            trial.                 The  district court  denied Davila's  motion  for a  new            trial  on  the  grounds  that  "[p]laintiff  has  offered  no            evidence that the  defendant and the  juror in question  knew            each  other or  that the  juror was  biased  in favor  of the            defendant.   In addition, the plaintiff had ample opportunity            to question the juror during voir dire concerning whether she            or   her  employer  had   any  business  dealings   with  the            defendant."   Davila moved for  reconsideration, pointing out            that   her  attorneys  were  precluded  by  local  rule  from            interviewing Gonzalez after trial and that voir dire had been                                                       _________            conducted  by the court  without questioning by  the parties'            attorneys.   The district  court denied  reconsideration, and            this appeal followed.                 In McDonough  Power  Equipment, Inc.  v. Greenwood,  464                    _________________________________     _________            U.S. 548, 556 (1984), the  Supreme Court held that "to obtain            a  new trial  [based  on  a juror's  inaccurate  answer to  a            question on voir dire], a party must first demonstrate that a                        _________            juror failed  to answer honestly a material  question on voir                                                                     ____            dire, and  then further  show that  a correct  response would            ____                                            ____________________                 1Davila also  asserts that  Ramos' office  is two  doors            down the  block from  one of Medics'  branch offices  in Hato            Rey;  there is no evidence, however, that this was the office            at which Gonzalez was employed.                                         -3-                                         -3-            have provided a valid basis for a challenge for cause."   The            reason for this requirement is  that "[a] trial represents an            important  investment of private and social resources, and it            ill serves  the important end  of finality to wipe  the slate            clean simply  to recreate  the  peremptory challenge  process            because  counsel   lacked  an   item  of  information   which            objectively he should have obtained from a juror on voir dire                                                                _________            examination." Id. at 555.     Our  circuit  has  held further                          ___            that "[w]hen a non-frivolous  suggestion is made that  a jury            may be biased or tainted by some incident, the district court            must undertake an  adequate inquiry to determine  whether the            alleged  incident  occurred   and  if  so,  whether   it  was            prejudicial."   United States  v. Ortiz-Arrigoitia, 996  F.2d                            _____________     ________________            436, 442  (1st Cir.), petition  for cert. filed,  62 U.S.L.W.                                  _________________________            3496 (November 26,  1993).  Nonetheless, "[a]  district court            has  broad, though not unlimited, discretion to determine the            extent and  nature of its  inquiry into allegations  of juror            bias."  Id.  at 443.  Where the  allegations are unpersuasive                    ___            on their face,  the district court s discretion  includes the            discretion to undertake no investigation at all.                 With  these  principles in  mind,  we find  no  abuse of            discretion  in the district  court s refusal to  undertake an            investigation of Davila's allegations.  As the district court            pointed out, there was no  evidence of any kind that Gonzalez            knew Ramos.   Even if  we assume arguendo that  Gonzalez knew                                             ________                                         -4-                                         -4-            that Ramos did  business with her employer, the  court's voir                                                                     ____            dire question  about "any  connection of  any kind"  was very            ____            general; and nothing in Davila's allegations  is inconsistent            with the view  that Gonzalez's answer was at  worst an honest            mistake.  Cf. McDonough, 464  U.S. at 555 ("To invalidate the                      ___ _________            result  of  a 3-week  trial  because of  a  juror s mistaken,            though  honest,  response  to  a question,  is  to  insist on            something closer to  perfection than our judicial  system can            be expected to give.").  What Davila sought was permission to            embark upon a fishing expedition, and on this record we think            that the district court was not obligated to go along.2                 Any doubt in our minds is eliminated by Davila's failure            at  voir dire  to inquire  into the  possibility of  business                _________            dealings  between   Ramos  and  Gonzalez  after   the  latter            disclosed  that  she  worked for  a  medical  supply company.            Although voir  dire  was conducted  by the  trial judge,  the                     __________            parties had the opportunity to request that certain questions            be  put  to prospective  jurors.   Given Davila's  failure to            pursue a  possible  business  connection  between  Ramos  and            Gonzalez even  after it  was disclosed  that her  company was            engaged in selling  medical supplies to  doctors, we are  not                                            ____________________                 2The Second Circuit reached an identical conclusion in a            remarkably similar case,  holding that no inquiry  into juror            bias was  required where a  juror failed to disclose  on voir                                                                     ____            dire that she was an officer at a bank that had dealings with            ____            the defendants.   See Clarkson Co. v. Shaheen,  660 F.2d 506,                              ___ ____________    _______            514 (2d Cir. 1981).                                         -5-                                         -5-            surprised that  the district  court viewed  plaintiff s later            attempt to revive the issue with a jaundiced eye.                 Affirmed.                 ________                                         -6-                                         -6-